Citation Nr: 1634306	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected recurrent urinary tract infections (UTIs).

2.  Entitlement to service connection for a disorder of the genitourinary system other than recurrent UTIs, to include painful bladder syndrome (PBS) / interstitial cystitis (IC), and also to include a disability manifested by incontinence and post-surgical voiding dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2007 (increased initial rating for UTIs) and September 2009 (service connection for other genitourinary disorder) by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In August 2014, the Veteran provided testimony at a Central Office Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has recharacterized the service connection issue on appeal, as presented on the title page of this decision, to more clearly reflect the full scope of the matter on appeal.  The issue was previously characterized as entitlement to service connection for PBS, but (as discussed in greater detail below) the medical evidence reflects that the Veteran has experienced significant incontinence and voiding dysfunction symptoms during the period for consideration that is specifically not attributable to the service-connected UTIs and not attributable to the diagnosed PBS/IC.  The Board finds that the incontinence and voiding dysfunction symptoms are reasonably encompassed by the Veteran's claim for compensation benefits for a genitourinary disorder (and additional development is required to support informed appellate review regarding the nature and etiology of the pertinent disability).

This case was previously before the Board in November 2014, when it was remanded for additional development.  With regard to the increased rating issue concerning UTI, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a disorder of the genitourinary system other than recurrent UTIs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 8, 2012, the Veteran's history of recurrent UTIs was not manifested by a voiding dysfunction regularly requiring the wearing of absorbent materials, not manifested by daytime voiding interval between two and three hours, not manifested by awakening to void two times per night, not manifested by obstructed voiding symptomatology, and not requiring long-term drug therapy, hospitalizations, or intermittent intensive management; the Veteran's pertinent genitourinary symptoms were associated with disability distinct from the history of recurrent UTIs.

2.  From October 8, 2012, the Veteran's history of recurrent UTIs has been manifested by the need for long-term drug therapy; it has not been manifested by a need for drainage, frequent hospitalizations, intensive management, renal dysfunction, voiding dysfunction, urinary frequency, or obstructed voiding (the Veteran's pertinent genitourinary symptoms have been associated with disability distinct from the history of recurrent UTIs).


CONCLUSIONS OF LAW

1.  Prior to October 8, 2012, the criteria for entitlement to an initial compensable rating for recurrent UTIs were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.115a, 4.115b, Diagnostic Code (DC) 7599-7516, 7599-7517 (2015).

2.  From October 8, 2012, the criteria for entitlement to a 10 percent rating, but no higher, for recurrent UTIs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.115a, 4.115b, Diagnostic Code (DC) 7599-7516, 7599-7517 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

This appeal features the Veteran's claim seeking a compensable disability rating for her service-connected recurrent UTIs.  As the appeal arises from the initial rating assignment associated with the June 2007 RO rating decision that established service connection for the recurrent UTIs, the period for consideration in this case is the entire period since the effective date of the award of service connection.  In this case, the effective date for the award of service connection for recurrent UTIs is January 8, 2007; the Board shall consider whether a compensable rating for recurrent UTIs is warranted at any time from January 8, 2007 to the present.

The Veteran's service-connected history of recurrent bladder infections is currently assigned a noncompensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7599-7517, as analogous to injury to the bladder.  Diagnostic Code 7599 is used to identify genitourinary system disabilities that are not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.  An injury to the bladder is evaluated pursuant to 38 C.F.R. § 4.115b, DC 7517, which requires an evaluation under 38 C.F.R. § 4.115a, rating of the genitourinary system dysfunctions, voiding dysfunction.  Under 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Only the predominant area of dysfunction shall be considered for rating purposes.  In this regard, a voiding dysfunction is rated as urine leakage, urine frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

The criteria for the (minimum compensable) 20 percent rating for leakage requires wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating requires wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent rating requires use of an appliance or wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency with daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night, warrants a 10 percent rating.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating is warranted for urinary frequency with daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  38 C.F.R. § 4.115a.

A 0 percent rating is assigned for obstructed voiding where there is obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is appropriate where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where urinary retention requires intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

The provisions of 38 C.F.R. § 4.115a additionally provide that urinary tract infection warrants a 10 percent rating when there is long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage / frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection involving poor renal function is otherwise to be rated as renal dysfunction.  38 C.F.R. § 4.115a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Board finds that the Veteran's service-connected recurrent UTIs are more appropriately rated under 38 C.F.R. § 4.115b, DC 7599-7516.  Simply put, the provisions of DC 7516 contemplate impairment including consideration of "urinary tract infection" to apply the provisions of 38 C.F.R. § 4.115a concerning rating assignments for UTIs.  DC 7517 does not directly include consideration of ratings for "urinary tract infection."  Accordingly, the Board finds that DC 7599-7516 more nearly contemplates the Veteran's UTI impairment in this case.

A February 2007 VA examination report shows that the Veteran was diagnosed with "RECURRENT URINARY TRACT INFECTIONS BY HISTORY."  The VA examiner contemplated that the Veteran "HAD 4 UTI'S IN THE LAST YEAR," but specifically noted that she had not experienced a UTI since December 2006 ("LAST ONE IN DEC 06").  The VA examiner indicated that there were currently "NO" effects of the UTIs upon the Veteran's occupational and daily activities.

The Veteran underwent another VA examination in connection with this claim in November 2008.  The report of the November 2008 VA examination indicates that the Veteran was diagnosed with "SC condition - recurrent urinary tract infections; no objective evidence of active infection.  No objective residuals."  The report notes that the Veteran had used medication to treat a UTI for less than one month in the prior year.  A renal anomaly was also noted (as it was in prior evidence including the February 2007 VA examination report), but this was listed as distinct from the UTIs and the UTIs were noted to be inactive and without residuals.

The Veteran underwent another VA examination in connection with the claim on appeal in May 2011.  The report of this examination shows that the Veteran was diagnosed with "painful bladder syndrome" or "interstitial cystitis" at that time.  The Board notes that the diagnosis of PBS or IC is clearly listed in the report as distinct from the diagnosis of "Recurrent urinary tract infection - resolved - not active - no residual."  At the time of the May 2011 VA examination, the Veteran reported that she "experiences pain, incontinence, hesitancy, frequency hourly, 2x nocturia.  She also experiences UTI every other month[]."  The Veteran's "stress incontinence" was noted to require "wearing of absorbent material that must be changed less than 2 times per day."  The report notes that the Veteran's history of UTIs involved no hospitalizations, no drainage, and no "treatment for UTI by medication" in the prior 12 months.  No intensive management was required.  The report noted no history of obstructed voiding (urinary retention), no history of urinary tract stones, no history of renal dysfunction or failure, no history of acute nephritis, and no history of hydronephrosis.  The report indicates that "[n]o urinary incontinence is noted."  Multiple urine tests conducted in 2010 were noted to have been "negative."

The May 2011 VA examiner diagnosed (1) status post laparoscopic bilateral tubal ligation, with "no residual" found; (2) chronic interstitial cystitis; (3) mild pelvic prolapse; (4) recurrent UTI, noted to be "resolved - not active - no residual" (the service connected genitourinary disability); and (5) status post Mo[n]arc sling procedure for mixed incontinence and SUI [stress urinary incontinence] with urethral hypermobility.  Significantly, the VA examiner explained that "regarding the recurrent UTI, even though the veteran claims every 2 months recurring UTI, the record shows no abnormalities in her urine testing through out the year of 2010."

The Veteran underwent the most recent VA examination in connection with this appeal in December 2014.  In the report of this examination, the VA examiner noted two diagnoses: (1) the service connected "[h]istory of recurrent UTIs," and (2) "Interstitial Cystitis (IC) / Painful Bladder Syndrome (PBS)."  The report documents that the Veteran described a history of UTIs and also a symptom history involving incontinence that was treated by a urologist who surgically "put in a sling," resulting in the need for catheter use and an inability to "use the restroom at all."  Subsequently, "[t]he sling was taken down," and the Veteran was then unable to "void completely."  Finally, the Veteran underwent "reconstruction surgery" and reported being "much better afterwards."  During the December 2014 VA examination, the Veteran was asked about voiding frequency and responded that "It fluctuates," "Every 1 to 3 hours; it depends," and "I don't void completely."  The Veteran was using a sacral nerve stimulator for overactive bladder that reportedly was effective "until I have a flare up" featuring "excruciating contraction."  The Veteran reported that these flare-ups occurred approximately 6 times per month.  The Veteran reported some leaking, but "not like I used to."  She described using "a pantyliner to cover myself at all times."

The December 2014 VA examiner asked the Veteran to identify when she last experienced a UTI, and the Veteran replied that she believed she may have had an infection in October 2014, but was not certain if her symptoms at that time (increased frequency and burning) represented a UTI specifically.  The Veteran reported that she was "on daily antibiotics."

The December 2014 VA examination report includes the examiner's significant consideration of the Veteran's pertinent documented medical history, and the report includes a substantial amount of text from the reviewed reports.  Significantly, the December 2014 VA examiner concludes that the Veteran does have a voiding dysfunction, but significantly concludes that the voiding dysfunction symptoms are "NOT due to SC Recurrent UTI condition" (emphasis in original).  The voiding dysfunction included urinary leakage "3 to 5 a day."  The voiding dysfunction did not require the use of an appliance.  The voiding dysfunction featured increased urinary frequency with daytime voiding interval "between 2 and 3 hours."  The voiding dysfunction caused signs or symptoms of obstructed voiding with slow stream (but not markedly slow) and "[o]bstructive symptoms after the surgeries (Sling and take down)."  However, these symptoms were determined to be "NOT related to SC recurrent UTI condition."  The December 2014 VA examiner explained that the Veteran's history of UTIs may have caused "on occasion" symptoms of "dysuria, urinary frequency, bladder discomfort, and hematuria," but "a majority of the times that the veteran has reported these symptoms, her urine studies have been NEGATIVE for UTI."

The December 2014 VA examiner concludes that the Veteran's "history of recurrent symptomatic bladder or urethral infections" is "resolved per MULTIPLE negative urine studies throughout 2010."  The VA examiner's discussion of the Veteran's medical records also points out that there was no UTI at the time of the Veteran's March 2009 treatment for urinary symptoms.  The VA examiner further explained that "[s]tudies during 2011 are c/w [consistent with] vulvovaginal contamination."  The VA examiner also noted that "[l]aboratory records show one UTI in 4/2012 - - none since."  The VA examiner goes on to explain that although the Veteran reports experiencing symptoms when she does not take daily antibiotics, "[l]aboratory documentation does not confirm actual INFECTION in correlation with reported symptoms."  The VA examiner concludes that "[i]t is MOST likely that the SYMPTOMS are due to her NSC [nonservice-connected] PBS/IC rather than her History of SC [service-connected] Recurrent UTIs."  The VA examiner later cites that review of the medical treatment records shows "a majority of the times that the veteran has reported these symptoms, her urine studies have been NEGATIVE for UTI."

Notably, however, the December 2014 VA examiner acknowledges that the Veteran now takes a "daily antibiotic, nitrofurantoin (Macrobid)" and she "has been on this med per her request since ~10/2012 (See 11/2013 VA UROLOGY note - Dr. Binder)."  Significantly, the Board notes that the Veteran's VA medical records document a prescription for nitrofurantoin in an October 8, 2012 record.

The December 2014 VA examiner clearly states that the Veteran's "'painful bladder syndrome' condition (PBS) IS separate from the service-connected urinary tract infections" (emphasis in original).  The VA examiner explains a rationale for this finding, citing medical literature and the Veteran's own documented medical history.  The VA examiner was asked to "clearly differentiate, if possible, symptoms and manifestations of service-connected recurrent urinary tract infections with the interstitial cystitis" and then to "[s]pecifically identify the current symptoms of the urinary tract infections, to include any voiding dysfunction, urinary frequency, obstructed voiding and infection."  The VA examiner responded by clearly stating: "The symptoms documented within this DBQ GU (to include, voiding dysfunction, urinary frequency, & obstructed voiding) are MOST likely due to NSC PBS rather than SC recurrent UTI."  The VA examiner explained that "[m]ultiple urinary studies throughout 2010 were NEGATIVE for UTI," that the "Veteran reports she last had UTI symptoms [at] the end of October; however, MTR documents that the submitted urine culture was negative for recurrent UTI."  The VA examiner points out that "[p]er MTR, Veteran had been off of her medication (pentosan) for PBS/IC for the month leading up to the 10/28/14 symptoms."  The VA examiner cites a November 2013 urology note indicating that "it is not clear whether the Veteran has a recurrent UTI condition, or just IC/PBS."  The December 2014 VA examiner concludes: "Veteran's SC RECURRENT UTI condition is resolved, or at least very well controlled."

The Board has reviewed the medical evidence of record, and finds that it is substantially consistent with the discussion of medical history presented in the February 2007, November 2008, May 2011, and December 2014 VA examination reports.  No competent medical evidence of record contradicts the May 2011 and December 2014 VA examination reports with regard to the VA examiners' findings that the Veteran's service-connected history of recurrent UTIs has resolved or is "very well controlled" without symptomatic residuals or manifestations.

Significantly, however, the medical evidence indicates that the Veteran has been using medically approved long-term drug therapy since October 8, 2012 (a prescription for nitrofurantoin to be taken daily to prevent UTIs).  The Veteran's service-connected history of UTIs is essentially contemplated by the provisions of 38 C.F.R. § 4.115a specific to "Urinary tract infection."  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's medically prescribed daily use of nitrofurantoin since October 2012 constitutes long-term drug therapy such that the criteria for a 10 percent rating are met under the provisions of 38 C.F.R. § 4.115a for UTIs.

No higher rating is warranted under these provisions of 38 C.F.R. § 4.115a for UTIs because the evidence shows no renal dysfunction associated with UTIs, nor any need for drainage or frequent hospitalizations, nor continuous intensive management during the period for consideration in this appeal.  Accordingly, a 10 percent rating is warranted for the Veteran's service-connected urinary tract infection pathology from October 8, 2012 (the earliest date upon which long-term drug therapy is shown to have begun, but not earlier).

No compensable rating is warranted prior to October 8, 2012 under the provisions of 38 C.F.R. § 4.115a for urinary tract infections as the evidence indicates no long-term drug therapy, hospitalizations, or need for intermittent intensive management associated with the UTIs for the period on appeal prior to October 8, 2012.  The Board notes that the May 2011 VA examination report indicates that the Veteran was not prescribed any long-term drug therapy at that time (nor pertinent hospitalizations or intensive management); this is consistent with other evidence of record including the VA examination reports of February 2007 and November 2008.  The rest of the evidence of record indicates none of the criteria for the 10 percent rating were met prior to the October 2012 prescription of nitrofurantoin.

The Board finds that no higher disability rating is warranted for the service-connected history of UTIs on any other basis in this case.  No rating in excess of 10 percent is warranted from October 8, 2012, and no compensable rating is warranted prior to October 8, 2012.  The Board finds that the most probative medical evidence on the matter indicates that none of the Veteran's significant genitourinary symptoms shown during the periods on appeal are manifestations of the service-connected history of UTIs.  The VA examination reports present persuasive explanations for this conclusion, particularly the December 2014 VA examination report including the citation of medical records, laboratory testing, and medical literature / principles.  All of the Veteran's significant genitourinary symptoms during the period on appeal have been clearly medically distinguished from the service-connected UTI pathology.

The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Even with consideration of reasonable doubt, the Board finds that medical evidence in this case indicates that the Veteran's pertinent genitourinary symptoms during the period for consideration are not attributable to recurrent UTIs.

Accordingly, although the Veteran has experienced various manners of voiding dysfunction, there has been no compensable symptomatology medically attributable to the Veteran's service-connected history of recurrent UTIs during the periods for consideration.  As there is no compensable voiding dysfunction symptomatology medically attributable to the service-connected history of recurrent UTIs, none of the applicable criteria for assignment of higher ratings on the basis of voiding dysfunction associated with the service-connected history of recurrent UTIs has been met.  The only compensable manifestation of the Veteran's service-connected history of recurrent UTIs is the need for long-term drug therapy since October 8, 2012.

In summary, the Board concludes that from October 8, 2012, the Veteran is entitled to a 10 percent (but no higher) rating for her service-connected UTIs, but is not entitled to a compensable rating for the UTI disability prior to that date.

Extraschedular Rating

The Board has also considered whether referral for extraschedular ratings is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As explained in detail above, the Veteran's service-connected history of recurrent UTIs has featured medically prescribed long term drug therapy for control since October 2012, but has otherwise not manifested in any other symptomatology.  The Veteran's significant genitourinary symptomatology has been clearly medically distinguished from her service-connected history of UTIs.  The pertinent diagnostic codes in 38 C.F.R. § 4.115b and the provisions of 38 C.F.R. § 4.115a appropriately contemplate the Veteran's UTI manifestations.  Hence, the rating criteria reasonably describe the disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's UTI disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's UTI disability picture is not shown to be exceptional or unusual, and referral for assignment of an extraschedular evaluation is not in order.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has not argued that extraschedular consideration is warranted for her disabilities on a collective basis and the record does not reasonably raise such a theory.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Prior to October 8, 2012, an initial compensable rating for recurrent UTIs is denied.

From October 8, 2012, a 10 percent rating (but no higher) for recurrent UTIs is granted, subject to the regulations governing payment of monetary awards.


REMAND

In March 2009, the Veteran filed a claim of entitlement to service connection for PBS/IC, and has appealed the denial of that claim to the Board.  In November 2014, the Board remanded the issue for additional development of the evidentiary record.  The Board now finds that the expanded record reveals that an additional significant genitourinary disability, medically distinct from the service-connected UTIs and the diagnosed PBS/IC, was manifested by incontinence during the period on appeal.  Prior development of the evidence in this matter has focused on illuminating the nature and etiology of the PBS/IC diagnosis, but the additional significant genitourinary disability manifested by incontinence (and the residuals of its surgical treatment) must also be considered to resolve the Veteran's claim of entitlement to service connection for genitourinary disability.  As discussed above, the Board has recharacterized the issue accordingly, and now must direct additional development to enable informed appellate review with regard to the issue of entitlement to service connection for the genitourinary disability manifested by incontinence (and the complications of its surgical treatment).

The Veteran has established service-connection for a history of recurrent UTIs, but has additionally suffered from significant genitourinary symptoms that have been medically identified as distinct from the currently service-connected UTI pathology.  The Veteran seeks to establish service connection for the additional genitourinary impairment, but there has been significant uncertainty with regard to clearly identifying the diagnostic entities involved.  The December 2014 VA examination report addressing this matter clearly identifies that the Veteran has a distinct diagnosis of PBS ("Veteran's 'painful bladder syndrome' condition (PBS) IS separate from the service-connected urinary tract infections"), and the VA examiner opined that the PBS is etiologically linked to neither to the Veteran's military service nor her service-connected UTIs.  However, the December 2014 VA examination report essentially indicates that the UTIs and the PBS together still do not account for all of the Veteran's pertinent symptomatology during the period for consideration.

The December 2014 VA examiner was specifically asked to identify and differentiate the symptoms of the PBS/IC and the UTIs, and the VA examiner responded by explaining that "[m]edical literature supports PBS/IC as a cause for ... pelvic/bladder pain, bladder spasm, urinary urgency, urinary frequency, nocturia, pelvic tenderness, dysuria, and hematuria."  The VA examiner also explained that the Veteran's history of UTIs may have caused "on occasion" symptoms of "dysuria, urinary frequency, bladder discomfort, and hematuria," although "a majority of the times that the veteran has reported these symptoms, her urine studies have been NEGATIVE for UTI."

It is important to note that a significant aspect of the Veteran's genitourinary symptomatology during the period for consideration features urinary incontinence that required multiple surgeries for treatment.  The evidence of record, including as noted in the December 2014 VA examination report, indicates that the Veteran experienced "Stress Urinary Incontinence (SUI) and Mixed incontinence / uninhibited bladder contractions" in December 2009, and a surgical treatment "Monarc Sling performed for SUI" in January 2010.  The December 2014 VA examination report summarizes the pertinent history as described by the Veteran: "He put in a sling.  I couldn't use the restroom at all; I had a catheter for a[]while.  The sling was taken down.  Since then I couldn't void completely."  The December 2014 VA examination report directs attention to a VA medical report from March 2010 describing that she "had monarc sling placed for SUI 1/10.  Postoperative course complicated by retention with capacity to 900 ml and ER visit to empty.  Since then she has been unable to void without squatting, double voids, reports hesitancy, incomplete emptying, postvoid dribbling, reports urethral pain post void."  The December 2014 VA examiner also directs attention to a June 2010 VA medical report showing that "[s]ince surgery, pt has had worsening voiding problems.  She is no more incontinent, but .... [s]he had retention for one month, requiring an indwelling cath[eter].  She no[w] has severe hesitancy, only able to void when straddling the commode and standing."  The December 2014 VA examiner remarks that the Veteran's symptoms in 2010 reflected "Voiding symptoms related to sling procedure - now with obstructive symptoms.  Symptoms NOT due to SC recurrent UTIs."

The Board briefly observes that the Veteran's statements and evidence of record suggest that a subsequent surgical procedure has significantly improved the Veteran's symptoms.  Nevertheless, the period for consideration in the appeal for service connection begins in March 2009 (when the Veteran filed the claim for service connection for genitourinary disability other than UTIs) and includes the time of the Veteran's significant incontinence symptoms as well as the voiding dysfunction associated with complications of the surgical treatment of the incontinence.  The December 2014 VA examination report makes clear that the incontinence was attributable to neither the service-connected UTIs ("Veteran's incontinence issues are LESS likely as not related to her SC recurrent UTIs") nor the PBS/IC ("Medical literature documents that urinary incontinence is NOT a symptom of PBS/IC").

If the Veteran's incontinence (and the complications of the surgical treatment of that incontinence) was not attributable to either the UTI or the PBS/IC diagnoses, then another diagnostic entity must be for consideration in this case.  The May 2011 VA examination report appears to have attempted to account for this additional diagnostic entity when it listed a diagnosis of: "S/P Mo[n]arc sling procedure for mixed incontinence and SUI with urethral hypermobility - A more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."

Thus, in summary, the newest (December 2014) VA examination report presents a medical opinion addressing the etiology of PBS/IC while also identifying pertinent disability symptomatology (incontinence and the complications of its surgical treatment) that cannot be attributed to the PBS/IC diagnosis nor the service-connected UTI diagnosis.  Informed appellate review of the claim for service connection for a genitourinary disability may not proceed without a medical opinion addressing the question of the etiology of the disability responsible for the Veteran's incontinence (and the complications of its surgical treatment).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the December 2014 VA examination for review and an addendum opinion, or to another appropriate specialist if the December 2014 VA examiner is unavailable.  (If the examiner determines that another examination is necessary, one should be scheduled.)

Based on review of the record, the examiner is asked to answer the following questions:

(a) What was the nature and diagnosis of the disability responsible for the Veteran's incontinence in 2009/2010 that was treated with a monarc sling procedure in January 2010 (with multiple subsequent surgical follow-ups)?  In answering this question, please note that the December 2014 VA examination report explained that the incontinence was not directly attributable to either the Veteran's history of urinary tract infections nor to her diagnosis of painful bladder syndrome / interstitial cystitis; please express agreement or disagreement with these findings.

(b) Is it at least as likely as not that the disability responsible for the Veteran's incontinence in 2009/2010 was the result of active service or any incident therein, or, in the alternative, had its onset in service?

(c) If the answer to (b) is no, is it at least as likely as not that the disability responsible for the Veteran's incontinence in 2009/2010 was caused by the Veteran's service-connected recurrent urinary tract infections?

(d) If the answer to (c) is no, is it at least as likely as not that the disability responsible for the Veteran's incontinence in 2009/2010 (or the voiding dysfunction that resulted from associated surgical treatment) was aggravated by the Veteran's service-connected recurrent urinary tract infections?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of voiding dysfunction present (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the record and readjudicate the issue remaining on appeal.  If the matter remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


